
	
		I
		111th CONGRESS
		1st Session
		H. R. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the number of Federal judgeships in certain
		  judicial districts with heavy caseloads of criminal immigration
		  cases.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Criminal Immigration Courts
			 Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsBased on the recommendations made by the
			 2007 Judicial Conference and the statistical data provided by the 2006 Federal
			 Court Management Statistics (issued by the Administrative Office of the United
			 States Courts), the Congress finds the following:
				(1)Federal courts
			 along the southwest border of the United States have a greater percentage of
			 their criminal caseload affected by immigration cases than other Federal
			 courts.
				(2)The percentage of
			 criminal immigration cases in most southwest border district courts totals more
			 than 49 percent of the total criminal caseloads of those districts.
				(3)The current
			 number of judges authorized for those courts is inadequate to handle the
			 current caseload.
				(4)Such an increase
			 in the caseload of criminal immigration filings requires a corresponding
			 increase in the number of Federal judgeships.
				(5)The 2007 Judicial
			 Conference recommended the addition of judgeships to meet this growing
			 burden.
				(6)The Congress
			 should authorize the additional district court judges necessary to carry out
			 the 2007 recommendations of the Judicial Conference for district courts in
			 which the criminal immigration filings represented more than 49 percent of all
			 criminal filings for the 12-month period ending September 30, 2006.
				(b)PurposeThe
			 purpose of this Act is to increase the number of Federal judgeships, in
			 accordance with the recommendations of the 2007 Judicial Conference, in
			 district courts that have an extraordinarily high criminal immigration
			 caseload.
			3.Additional
			 District Court Judgeships
			(a)Permanent Judgeships—
				(1)In
			 generalThe President shall
			 appoint, by and with the advice and consent of the Senate—
					(A)4 additional district judges for the
			 district of Arizona;
					(B)1 additional district judge for the
			 district of New Mexico;
					(C)2 additional district judges for the
			 southern district of Texas; and
					(D)1 additional district judge for the western
			 district of Texas.
					(2)Conforming
			 AmendmentsIn order that the
			 table contained in section 133(a) of title 28, United States Code, reflect the
			 number of additional judges authorized under paragraph (1), such table is
			 amended—
					(A)in the item relating to Arizona, by
			 striking 12 and inserting 16;
					(B)in the item
			 relating to New Mexico, by striking 6 and inserting
			 7;
					(C)in the item relating to Texas—
						(i)by striking 19 and inserting
			 21 and;
						(ii)by striking 13 and inserting
			 14.
						(b)Temporary
			 Judgeships
				(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
					(A)1 additional
			 district judge for the district of Arizona; and
					(B)1 additional
			 district judge for the district of New Mexico.
					(2)Vacancy not
			 filledFor each of the judicial districts named in this
			 subsection, the first vacancy arising on the district court 10 years or more
			 after a judge is first confirmed to fill the temporary district judgeship
			 created in that district by this subsection shall not be filled.
				
